            Case 14-10598 Doc               40 Filed 04/01/19 Entered                     04/01/19 17:29:37
                        Desc               Main Document           Page                    1 of 11



                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF VERMONT
                                                Division Code 5 DIVISION

       In re: Woolaver, Edward Mark D.                      §     Case No. 14-10598
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Raymond J. Obuchowski, chapter 7 trustee, submits this Final Account, Certification that the Estate
      has been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $86,321.98                             Assets Exempt:      $92,236.98
      (without deducting any secured claims)

      Total Distributions to Claimants:   $6,667.12               Claims Discharged
                                                                  Without Payment:      $2,133.00


      Total Expenses of Administration:    $3,706.47




               3) Total gross receipts of $33,538.53 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $23,164.94 (see Exhibit 2), yielded net receipts of $10,373.59 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
            Case 14-10598 Doc               40 Filed 04/01/19 Entered                    04/01/19 17:29:37
                        Desc               Main Document           Page                   2 of 11



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $254,236.86                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $3,706.47            $3,706.47             $3,706.47


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                  $211.09                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                                $8,206.00            $6,650.82            $6,667.12             $6,667.12


   TOTAL DISBURSEMENTS                           $262,653.95           $10,357.29           $10,373.59           $10,373.59




              4) This case was originally filed under chapter 7 on 11/06/2014, and it was converted to chapter 7 on
      01/05/2016. The case was pending for 38 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/12/2019                        By: /s/ Raymond J. Obuchowski
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
               Case 14-10598 Doc                     40 Filed 04/01/19 Entered                               04/01/19 17:29:37
                           Desc                     Main Document           Page                              3 of 11




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                           $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                        RECEIVED

 REAL PROPERTY - 167 McCullough Hill Road, Middlesex, VT - Foreclosure                          1110-000                          $33,538.53
 recovery

                             TOTAL GROSS RECEIPTS                                                                                 $33,538.53

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

 Edward Mark Woolaver                      Per Order Approving Compromise and                         8100-002                    $10,000.00
                                           Settlement
 Woolaver, Edward Mark D.                  Distribution payment - Dividend paid at                    8200-002                    $13,164.94
                                           100.00% of $13,164.94; Claim # SURPLUS;
                                           Filed: $0.00

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                  $23,164.94
       & THIRD PARTIES




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS         CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED          PAID
                                              CODE            (from Form 6D)


       1        Vermont Federal Credit        4110-000              $244,046.86                     $0.00              $0.00           $0.00
                Union
       1        Vermont Federal Credit        4110-000                         NA                   $0.00              $0.00           $0.00
                Union
      N/F       Vermont State Employ          4210-000                 $8,855.00                       NA                NA                NA
                CU
      N/F       Vermont State                 4210-000                 $1,335.00                       NA                NA                NA
                Employee CU

                   TOTAL SECURED                                    $254,236.86                     $0.00              $0.00           $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 14-10598 Doc              40 Filed 04/01/19 Entered                    04/01/19 17:29:37
                         Desc              Main Document           Page                   4 of 11




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM       CLAIMS               CLAIMS               CLAIMS             CLAIMS
   PAYEE                               TRAN.      SCHEDULED             ASSERTED             ALLOWED              PAID
                                       CODE

 Trustee, Fees - Raymond J.           2100-000                NA             $1,787.36          $1,787.36        $1,787.36
 Obuchowski
 Trustee, Expenses - Raymond J.       2200-000                NA              $114.93            $114.93             $114.93
 Obuchowski
 Charges, U.S. Bankruptcy Court       2700-000                NA              $260.00            $260.00             $260.00

 Bond Payments - BOND                 2300-000                NA               $19.17             $19.17              $19.17

 Banking and Technology Service       2600-000                NA             $1,075.01          $1,075.01        $1,075.01
 Fee - Rabobank, N.A.
 Accountant for Trustee Fees (Other   3410-000                NA              $450.00            $450.00             $450.00
 Firm) - JOHN C.P.A. PC W.
 DURKEE
 TOTAL CHAPTER 7 ADMIN. FEES
                                                              NA             $3,706.47          $3,706.47        $3,706.47
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                               UNIFORM         CLAIMS              CLAIMS              CLAIMS               CLAIMS
           PAYEE
                              TRAN. CODE     SCHEDULED            ASSERTED            ALLOWED                PAID

                                                          None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                        CLAIMS
                                      UNIFORM        CLAIMS
                                                                       ASSERTED              CLAIMS             CLAIMS
 CLAIM NO.          CLAIMANT           TRAN.      SCHEDULED
                                                                    (from Proofs of         ALLOWED              PAID
                                       CODE      (from Form 6E)
                                                                         Claim)

     N/F      Vermont Dept of Taxes   5800-000           $211.09                  NA                 NA                  NA


            TOTAL PRIORITY
           UNSECURED CLAIMS                              $211.09                $0.00              $0.00               $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 14-10598 Doc              40 Filed 04/01/19 Entered                  04/01/19 17:29:37
                         Desc              Main Document           Page                 5 of 11




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                       UNIFORM        CLAIMS
                                                                       ASSERTED            CLAIMS          CLAIMS
 CLAIM NO.        CLAIMANT              TRAN.      SCHEDULED
                                                                    (from Proofs of       ALLOWED           PAID
                                        CODE      (from Form 6F)
                                                                         Claim)

     2-2     Vermont Federal Credit    7100-000         $4,573.00          $2,286.78        $2,286.78      $2,286.78
             Union

    2-2I     Vermont Federal Credit    7990-000               NA                 NA            $10.45        $10.45
             Union

     3       American InfoSource       7100-000               NA             $588.73          $588.73       $588.73
             LP as agent for Verizon



     3I      American InfoSource       7990-000               NA                 NA             $2.69         $2.69
             LP as agent for Verizon



     4-2     Vermont State             7100-000           $500.00            $250.00          $250.00       $250.00
             Employee Credit Union

    4-2I     Vermont State             7990-000               NA                 NA             $1.14         $1.14
             Employee Credit Union

     5       Vermont State             7100-000         $1,000.00            $441.71          $441.71       $441.71
             Employee Credit Union

     5I      Vermont State             7990-000               NA                 NA             $2.02         $2.02
             Employee Credit Union

     6       Kim Baker                 7100-000               NA           $3,083.60        $3,083.60      $3,083.60


    N/F      Dish Network              7100-000           $200.00                NA               NA             NA


    N/F      IC system Inc.            7100-000           $642.00                NA               NA             NA


    N/F      Verizon Wireless          7100-000           $642.00                NA               NA             NA


    N/F      Vermont State             7100-000           $649.00                NA               NA             NA
             Employee CU

            TOTAL GENERAL
           UNSECURED CLAIMS                             $8,206.00          $6,650.82        $6,667.12      $6,667.12




UST Form 101-7-TDR ( 10 /1/2010)
                     Case 14-10598 Doc                      40 Filed 04/01/19 Entered                                   04/01/19 17:29:37
                                 Desc                      Main Document           Page                                  6 of 11
                                                           Form 1
                                                                                                                                                     Exhibit 8
                                       Individual Estate Property Record and Report                                                                  Page: 1

                                                        Asset Cases
Case No.:    14-10598                                                                    Trustee Name:      (650020) Raymond J. Obuchowski
Case Name:          Woolaver, Edward Mark D.                                             Date Filed (f) or Converted (c): 01/05/2016 (c)
                                                                                         § 341(a) Meeting Date:       12/03/2014
For Period Ending:       03/12/2019                                                      Claims Bar Date:      02/10/2017

                                   1                             2                      3                      4                    5                     6

                           Asset Description                  Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                               Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                         and Other Costs)

    1*      REAL PROPERTY - 167 McCullough Hill                33,113.53                         0.00                              33,538.53                           FA
            Road, Middlesex, VT - Foreclosure
            recovery (See Footnote)

    2       CASH ON HAND                                             180.00                      0.00                                    0.00                          FA

    3       BANK ACCOUNTS VSECU Checking                              20.00                      0.00                                    0.00                          FA
            9814

    4       BANK ACCOUNTS VSECU Checking                               0.00                      0.00                                    0.00                          FA
            5982

    5       BANK ACCOUNTS VSECU Savings                               10.00                      0.00                                    0.00                          FA

    6       HOUSEHOLD GOODS AND                                  1,075.00                        0.00                                    0.00                          FA
            FURNISHING

    7       BOOKS AND ART OBJECTS                                     50.00                      0.00                                    0.00                          FA

    8       WEARING APPAREL                                          500.00                      0.00                                    0.00                          FA

    9       FIREARMS AND HOBBY EQUIPMENT                             300.00                      0.00                                    0.00                          FA

   10       INTERESTS IN INSURANCE POLICIES                     Unknown                          0.00                                    0.00                          FA

   11       Retirement Policy through State of                 67,786.00                         0.00                                    0.00                          FA
            Vermont

   12       State of Vermont Deferred Comp Plan                  9,435.98                        0.00                                    0.00                          FA

   13       2004 Ford F250                                       4,075.00                        0.00                                    0.00                          FA

   14       2009 Suzuki SX-4                                     2,750.00                        0.00                                    0.00                          FA

   15       1 Pet                                                      0.00                      0.00                                    0.00                          FA

   16       BANK ACCOUNTS with TD Bank                               140.00                      0.00                                    0.00                          FA

   16       Assets Totals (Excluding unknown values)         $119,435.51                        $0.00                           $33,538.53                       $0.00


         RE PROP# 1          Claim of Exemption paid to Debtor per Court Order for $10,000.00




 Major Activities Affecting Case Closing:

                                Upon foreclosure sale of real property - excess proceeds to be sent to estate. Case reopened and notice of
                                asset case filed - reviewing documentations as forwarded by Debtor's Counsel'; TFR filed 11/7/18; distribution
                                completed awaiting zero balance then TDR to be filed


 Initial Projected Date Of Final Report (TFR): 01/01/2017                     Current Projected Date Of Final Report (TFR):             11/07/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 14-10598 Doc                   40 Filed 04/01/19 Entered                                 04/01/19 17:29:37
                                Desc                   Main Document           Page                                7 of 11
                                                              Form 2                                                                      Exhibit 9
                                                                                                                                          Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              14-10598                                     Trustee Name:                     Raymond J. Obuchowski (650020)
Case Name:             Woolaver, Edward Mark D.                     Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***4300                                   Account #:                        ******7100 Checking
For Period Ending: 03/12/2019                                       Blanket Bond (per case limit): $23,000,066.00
                                                                    Separate Bond (if applicable): N/A
    1          2                          3                                4                               5                  6                    7

  Trans.    Check or        Paid To / Received From     Description of Transaction        Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                      Tran. Code       $                  $

 02/19/16     {1}        Bruce Bjornlund, Esq         Proceeds from Sale of Real         1110-000          33,538.53                                   33,538.53
                                                      Property

 03/01/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 10.00                33,528.53
                                                      Fees

 03/29/16     101        Edward Mark Woolaver         Per Order Approving Compromise     8100-002                            10,000.00                 23,528.53
                                                      and Settlement

 03/31/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 52.90                23,475.63
                                                      Fees

 04/29/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 34.94                23,440.69
                                                      Fees

 05/31/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 32.50                23,408.19
                                                      Fees

 06/30/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 36.93                23,371.26
                                                      Fees

 07/29/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 32.40                23,338.86
                                                      Fees

 08/31/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 36.82                23,302.04
                                                      Fees

 09/30/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 33.42                23,268.62
                                                      Fees

 10/31/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 32.26                23,236.36
                                                      Fees

 11/29/16     102        Obuchowski Law Office        Reimbursement for 2017 Blanket     2300-000                                 19.17                23,217.19
                                                      Bond

 11/30/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 35.55                23,181.64
                                                      Fees

 12/30/16                Rabobank, N.A.               Bank and Technology Services       2600-000                                 33.26                23,148.38
                                                      Fees

 01/31/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 35.50                23,112.88
                                                      Fees

 02/28/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 31.02                23,081.86
                                                      Fees

 03/31/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 34.30                23,047.56
                                                      Fees

 04/28/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 30.94                23,016.62
                                                      Fees

 05/31/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 36.41                22,980.21
                                                      Fees

 06/30/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 33.05                22,947.16
                                                      Fees

 07/31/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 31.90                22,915.26
                                                      Fees

 08/31/17                Rabobank, N.A.               Bank and Technology Services       2600-000                                 36.25                22,879.01
                                                      Fees

                                                                                   Page Subtotals:       $33,538.53         $10,659.52      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                       ! - transaction has not been cleared
                    Case 14-10598 Doc                     40 Filed 04/01/19 Entered                                  04/01/19 17:29:37
                                Desc                     Main Document           Page                                 8 of 11
                                                              Form 2                                                                         Exhibit 9
                                                                                                                                             Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              14-10598                                        Trustee Name:                     Raymond J. Obuchowski (650020)
Case Name:             Woolaver, Edward Mark D.                        Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***4300                                      Account #:                        ******7100 Checking
For Period Ending: 03/12/2019                                          Blanket Bond (per case limit): $23,000,066.00
                                                                       Separate Bond (if applicable): N/A
    1          2                          3                                   4                               5                 6                     7

  Trans.    Check or        Paid To / Received From        Description of Transaction        Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                         Tran. Code       $                  $

 09/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 31.81                22,847.20
                                                        Fees

 10/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 35.05                22,812.15
                                                        Fees

 11/30/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 32.81                22,779.34
                                                        Fees

 12/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 31.67                22,747.67
                                                        Fees

 01/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 35.98                22,711.69
                                                        Fees

 02/28/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 30.48                22,681.21
                                                        Fees

 03/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 32.62                22,648.59
                                                        Fees

 04/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 31.48                22,617.11
                                                        Fees

 05/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 35.78                22,581.33
                                                        Fees

 06/29/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 31.39                22,549.94
                                                        Fees

 07/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 34.59                22,515.35
                                                        Fees

 08/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 33.46                22,481.89
                                                        Fees

 09/28/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 17.24                22,464.65
                                                        Fees

 10/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 20.30                22,444.35
                                                        Fees

 01/22/19     103        Raymond J. Obuchowski          Distribution payment - Dividend     2100-000                             1,787.36                 20,656.99
                                                        paid at 100.00% of $1,787.36;
                                                        Claim # FEE; Filed: $1,787.36

 01/22/19     104        Raymond J. Obuchowski          Distribution payment - Dividend     2200-000                                114.93                20,542.06
                                                        paid at 100.00% of $114.93; Claim
                                                        # TE; Filed: $114.93

 01/22/19     105        CLERK, US BANKRUPTCY CT        Distribution payment - Dividend     2700-000                                260.00                20,282.06
                                                        paid at 100.00% of $260.00; Claim
                                                        # ; Filed: $260.00

 01/22/19     106        JOHN C.P.A. PC W. DURKEE       Distribution payment - Dividend     3410-000                                450.00                19,832.06
                                                        paid at 100.00% of $450.00; Claim
                                                        # ; Filed: $450.00

 01/22/19     107        Vermont Federal Credit Union   Distribution payment - Dividend     7100-000                             2,286.78                 17,545.28
                                                        paid at 100.00% of $2,286.78;
                                                        Claim # 2-2; Filed: $2,286.78

 01/22/19     108        Vermont Federal Credit Union   Distribution payment - Dividend     7990-000                                 10.45                17,534.83
                                                        paid at 100.00% of $10.45; Claim
                                                        # 2-2I; Filed: $10.45

                                                                                     Page Subtotals:              $0.00        $5,344.18       true



{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                          ! - transaction has not been cleared
                       Case 14-10598 Doc                      40 Filed 04/01/19 Entered                                  04/01/19 17:29:37
                                   Desc                      Main Document           Page                                 9 of 11
                                                             Form 2                                                                                    Exhibit 9
                                                                                                                                                       Page: 3
                                             Cash Receipts And Disbursements Record
Case No.:                 14-10598                                         Trustee Name:                     Raymond J. Obuchowski (650020)
Case Name:                Woolaver, Edward Mark D.                         Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***4300                                       Account #:                        ******7100 Checking
For Period Ending: 03/12/2019                                              Blanket Bond (per case limit): $23,000,066.00
                                                                           Separate Bond (if applicable): N/A
    1             2                      3                                        4                               5                      6                       7

  Trans.       Check or      Paid To / Received From           Description of Transaction        Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                          Tran. Code       $                       $

 01/22/19        109      American InfoSource LP as agent   Distribution payment - Dividend     7100-000                                     588.73                  16,946.10
                          for Verizon                       paid at 100.00% of $588.73; Claim
                                                            # 3; Filed: $588.73

 01/22/19        110      American InfoSource LP as agent   Distribution payment - Dividend     7990-000                                       2.69                  16,943.41
                          for Verizon                       paid at 100.00% of $2.69; Claim #
                                                            3I; Filed: $2.69

 01/22/19        111      Vermont State Employee Credit     Distribution payment - Dividend     7100-000                                     250.00                  16,693.41
                          Union                             paid at 100.00% of $250.00; Claim
                                                            # 4-2; Filed: $250.00

 01/22/19        112      Vermont State Employee Credit     Distribution payment - Dividend     7990-000                                       1.14                  16,692.27
                          Union                             paid at 100.00% of $1.14; Claim #
                                                            4-2I; Filed: $1.14

 01/22/19        113      Vermont State Employee Credit     Distribution payment - Dividend     7100-000                                     441.71                  16,250.56
                          Union                             paid at 100.00% of $441.71; Claim
                                                            # 5; Filed: $441.71

 01/22/19        114      Vermont State Employee Credit     Distribution payment - Dividend     7990-000                                       2.02                  16,248.54
                          Union                             paid at 100.00% of $2.02; Claim #
                                                            5I; Filed: $2.02

 01/22/19        115      Kim Baker                         Distribution payment - Dividend     7100-000                                  3,083.60                   13,164.94
                                                            paid at 100.00% of $3,083.60;
                                                            Claim # 6; Filed: $3,083.60

 01/22/19        116      Woolaver, Edward Mark D.          Distribution payment - Dividend     8200-002                                 13,164.94                        0.00
                                                            paid at 100.00% of $13,164.94;
                                                            Claim # SURPLUS; Filed: $0.00

                                             COLUMN TOTALS                                                        33,538.53               33,538.53                      $0.00
                                                   Less: Bank Transfers/CDs                                              0.00                   0.00
                                             Subtotal                                                             33,538.53               33,538.53
        true
                                                   Less: Payments to Debtors                                                              23,164.94

                                             NET Receipts / Disbursements                                        $33,538.53             $10,373.59


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
                      Case 14-10598 Doc                    40 Filed 04/01/19 Entered                              04/01/19 17:29:37
                                 Desc                    Main Document           Page                             10 of 11
                                                           Form 2                                                                              Exhibit 9
                                                                                                                                               Page: 4
                                           Cash Receipts And Disbursements Record
Case No.:                 14-10598                                     Trustee Name:                  Raymond J. Obuchowski (650020)
Case Name:                Woolaver, Edward Mark D.                     Bank Name:                     United Bank
Taxpayer ID #:            **-***4300                                   Account #:                     ********1537 Checking Account
For Period Ending: 03/12/2019                                          Blanket Bond (per case limit): $23,000,066.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $




(No transactions on file for this period)

                                           COLUMN TOTALS                                                          0.00                  0.00                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                  0.00
                                           Subtotal                                                               0.00                  0.00
        true
                                                 Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                         $0.00                  $0.00


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                 Case 14-10598 Doc                     40 Filed 04/01/19 Entered                             04/01/19 17:29:37
                            Desc                     Main Document           Page                            11 of 11
                                                     Form 2                                                                     Exhibit 9
                                                                                                                                Page: 5
                                     Cash Receipts And Disbursements Record
Case No.:         14-10598                                     Trustee Name:                   Raymond J. Obuchowski (650020)
Case Name:        Woolaver, Edward Mark D.                     Bank Name:                      United Bank
Taxpayer ID #:    **-***4300                                   Account #:                      ********1537 Checking Account
For Period Ending: 03/12/2019                                  Blanket Bond (per case limit): $23,000,066.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                         NET DEPOSITS     DISBURSEMENTS                BALANCES
                               ******7100 Checking                                $33,538.53         $10,373.59                   $0.00

                               ********1537 Checking Account                           $0.00                      $0.00             $0.00

                                                                                  $33,538.53                 $10,373.59             $0.00




UST Form 101-7-TDR (10 /1/2010)
